DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

Response to Amendment
	Applicant’s amendment to the Claims have overcome the 101 and 112 rejections set forth in the Non-Final Office Action mailed on 09/16/2021.
	The claim amendments filed on 12/15/2021 have been entered.  Claims 1-2, 5-18, 20, and 33-40, remain pending in the application, claims 5-6, 10-11, and 14 are withdrawn.
	
	Response to Arguments
	In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yellin et al (US 2018/0161161 A1).

	Regarding claim 1, Yellin discloses an annuloplasty device (Figure 1A, item 100 “internal body member”; paragraph 0060, lines 1-4) comprising: 
a tube-like structure (Figure 1A, item 102 “hypotube”; paragraph 0062, lines 4-11) configured to extend around at least part of a circumference of an annulus (Figure 1A,paragraph 0061, “implanted around the annulus”) of a cardiac or vascular valve (paragraph 0058); 
wherein the tube-like structure has a pre-set shape (paragraph 0060, lines 1-12) that includes a radius of curvature larger than a radius of curvature of the annulus (paragraph 0060 states that the expansion regions 106 allows the internal body member 100 to expand when within the heart, therefore, the pre-set shape of the tube-like structure has a radius of curvature larger than a radius of curvature of the annulus);
at least one anchor (Figure 1A, item 104 “anchors”) configured to anchor the tube-like structure to the annulus (paragraph 0063, lines 1-3),
and a cinch device (Figure 16A-D, item 1650) configured to reduce the radius of curvature of the tube-like structure from the pre-set shape to a smaller radius of curvature to decrease a distance between valve leaflets that extend from the annulus (Figures 16A-D, paragraph 0146, lines 25-27; paragraph 0150 contains a method of use which includes cinching the device to reduce the radius of curvature of the tube-like structure from the pre-set shape to a smaller radius of curvature to decrease a distance between valve leaflets)
Figure 1A, item 102 “hypotube”) comprises at least one of a stent, a stent having a spiral pattern of crowns and connection nodes, or a cut tube having cuts extending in at least one of circumferential or longitudinal directions of the cut tube (Figure 1A; paragraph 0062, lines 4-11).
	Regarding claim 8, Yellin discloses wherein the cinching device (Figure 16C, item 1650) comprises a cinch wire (Figure 16A-D, item 1619) extending through a bore of the tube-like structure (Figures 16A-D, paragraph 0146, lines 25-27), wherein the cinch wire extends through the bore from a first end of the tube-like device to a second end of the tube-like device (Figures 16A-D, suture 1619 extends through bore of tube-like device 1602; paragraph 0150).  
	Regarding claim 12, Yellin discloses wherein the tube-like structure (Figure 1A, item 102) is configured to extend from adjacent a first trigone to a second trigone of the cardiac or vascular valve of the cardiac or vascular valve (paragraph 0058; Fig. 1 A, the hypotube 102 is an open ring and therefore is configured such that a portion of the hypotube 102 extends from adjacent a first trigone to a second trigone).
.  	Regarding claim 13, Yellin discloses wherein the tube-like structure (Figure 1A, item 102) is configured to extend around substantially an entire circumference of the annulus (paragraph 0101; Figure 8, the hypotube 802 is configured such that a portion of the hypotube 802 extends around substantially an entire circumference of the annulus).	
	Regarding claim 15, Yellin discloses wherein the tube-like structure is configured to extend around a circumference of a mitral annulus of a mitral valve from proximate an anterior valve leaflet of the mitral valve to proximate a posterior valve leaflet of the mitral valve (Figures 15A-C; paragraph 0061; paragraph 0137).  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16-18, 20, and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al (US 2018/0161161 A1) in view of Starksen et al (US 2006/0025750 A1).

	Regarding claim 7, Yellin discloses wherein the at least one anchor (Figure 1A, item 104) is configured to extend through a plurality of holes (Figures 5A and 5D, item 508 “deployment windows”) in the tube-like structure (Figure 5D, item 506; paragraph 0080) such that the anchor extends longitudinally along at least a length of the tube-like structure (Figures 5A-D).
	However, Yellin does not disclose wherein the at least one anchor comprises a spiral anchor.
	Starksen teaches a cardiac valve annulus treatment device (see Starksen, abstract) wherein the at least one anchor comprises a spiral anchor (see Starksen, Figures 7A-E, paragraph 0067).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Yellin by providing wherein the at least one anchor comprises a spiral as taught by Starksen because the spiral configuration may be advantageous in their ability to secure themselves to annular tissue.  The key ring shape shown in Figures 7D and 7E of Starksen provides anchors which are configured to lie flush with a tissue surface after being deployed.  Additionally, the overlap of the two ends provided by the key ring shape provides a secure engagement with the annular tissue (paragraph 0062).
	Regarding claim 16, Yellin discloses a system comprising: 
a delivery device (Figure 16A, item 1600 “delivery system”) configured to access vasculature of a patient (paragraph 0137); 
and an annuloplasty device (Figure 1A, item 100 “internal body member”; paragraph 0060, lines 1-4) comprising: 
a tube-like structure (Figure 1A, item 102 “hypotube”; paragraph 0062, lines 4-11) configured to extend around at least part of a circumference of an annulus (paragraph 0061, “implanted around the annulus”) of a cardiac or vascular valve (paragraph 0058);
and an anchor (Figure 1A, item 104 “anchors”) configured to anchor the tube-like structure to the annulus (paragraph 0063, lines 1-3), 
the anchor being configured to extend through a plurality of holes (Figures 5A and 5D, item 508 “deployment windows”) in the tube-like structure (Figure 5D, item 506; paragraph 0080) such that the anchor extends longitudinally along at least a length of the tube-like structure (Figures 5A-D),
wherein the delivery device (Figure 16B, item 1614)  is configured to house the annuloplasty device in a lumen (Figures 16A-C, item 1600) and deliver the annuloplasty device to the annulus of the cardiac or vascular valve and engage the anchors to the annulus (paragraph 0148), 
wherein the tube-like structure is configured to decrease a distance between valve leaflets that extend from the annulus (paragraph 0100, lines 6-12)
and wherein the delivery device (Figure 6, item 608 “deployment wire”) is configured to torque the anchor to advance the anchor in engagement with the tube- like structure (paragraph 0088).
	However, Yellin does not disclose wherein the at least one anchor comprises a spiral anchor.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Yellin by providing wherein the at least one anchor comprises a spiral as taught by Starksen because the spiral configuration may be advantageous in their ability to secure themselves to annular tissue.  The key ring shape shown in Figures 7D and 7E of Starksen provides anchors which are configured to lie flush with a tissue surface after being deployed.  Additionally, the overlap of the two ends provided by the key ring shape provides a secure engagement with the annular tissue (paragraph 0062).
	Regarding claim 17, as set forth supra, the combination discloses wherein the delivery device comprises a steerable shaft (see Yellin, Figures 15A-C; paragraph 0138, guiding sheath allows the shaft of the delivery device 1512 to be steerable).
	Regarding claim 18, as set forth supra, the combination discloses wherein the delivery device is configured to exert a force on the anchor to engage the anchor with the annulus (see Yellin, paragraph 0121, the delivery device (i.e. catheter) contains a wire or suture 1016 that may be pulled by a user through the catheter, which exerts a force on the anchor to engage the anchor with the annulus).  
	Regarding claim 20, as set forth supra, the combination discloses wherein the delivery device is configured to manipulate a cinch device to reduce a radius of curvature of the tube-like structure (see Yellin, Figure 17A, box 1716, the cinch device 1619 is pulled through the catheter (i.e. delivery device) to reduce a radius of curvature of the tube-like structure 1602; paragraph 0148, lines 14-17).
	Regarding claim 33, Yellin discloses an annuloplasty device comprising: 
a tube-like structure (Figure 1A, item 102 “hypotube”; paragraph 0062, lines 4-11) configured to extend around at least part of a circumference of an annulus (paragraph 0061, “implanted around the annulus”) of a cardiac or vascular valve (paragraph 0058)
and an anchor being configured to extend through a plurality of holes (Figures 5A and 5D, item 508 “deployment windows”) of the tube-like structure (Figure 5D, item 506; paragraph 0080) to anchor the tube-like structure to the annulus (paragraph 0063, lines 1-3),
wherein the anchor extends longitudinally along at least a length of the tube-like structure (Figures 5A-D), 
wherein the tube-like structure is configured to decrease a distance between valve leaflets that extend from the annulus (paragraph 0150, lines 33-37).
	However, Yellin does not disclose wherein the at least one anchor comprises a spiral anchor.
	Starksen teaches a cardiac valve annulus treatment device (see Starksen, abstract) wherein the at least one anchor comprises a spiral anchor (see Starksen, Figures 7A-E, paragraph 0067).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Yellin by providing wherein the at least one anchor comprises a spiral as taught by Starksen because the spiral configuration may be advantageous in their ability to secure themselves to annular tissue.  The key ring shape shown in Figures 7D and 7E of Starksen provides anchors which are configured to lie flush with a tissue surface after being deployed.  Additionally, the overlap of the two ends provided by the key ring shape provides a secure engagement with the annular tissue (paragraph 0062).
	Regarding claim 34, as set forth supra, the combination discloses wherein the tube-like structure (Figure 1A, item 102 “hypotube”) comprises at least one of a stent, a stent having a spiral pattern of crowns and connection nodes, or a cut tube having cuts extending in at least one of circumferential or longitudinal directions of the cut tube (Figure 1A; paragraph 0062, lines 4-11).
	Regarding claim 35, as set forth supra, the combination discloses wherein the tube-like structure is a first tube- like structure (Figures 5A-D, item 506; paragraph 0080), further comprising a second tube-like structure coaxially arranged within the first tube-like structure (Figures 5A-D, item 502), wherein the paragraph 0080, lines 4-6), wherein the at least one anchor extends radially outward through the first tube-like structure (Figure 5D), and wherein the first tube-like structure urges the at least one anchor to engage with tissue (paragraph 0081, lines 11-18; paragraph 0086, lines 1-5).
	Regarding claim 36, as set forth supra, the combination further comprising a cinch wire (Figure 16A-D, item 1619) extending through a bore of the tube-like structure (Figures 16A-D, paragraph 0146, lines 25-27), wherein the cinch wire extends through the bore from a first end of the tube-like device to a second end of the tube-like device (Figures 16A-D, suture 1619 extends through bore of tube-like device 1602; paragraph 0150).  
	Regarding claim 38, as set forth supra, the combination discloses wherein the tube-like structure (see Yellin, Figure 1A, item 102) is configured to extend from adjacent a first trigone to a second trigone of the cardiac or vascular valve of the cardiac or vascular valve (see Yellin, paragraph 0058; Fig. 1 A, the hypotube 102 is an open ring and therefore is configured such that a portion of the hypotube 102 extends from adjacent a first trigone to a second trigone).
	Regarding claim 39, as set forth supra, the combination discloses wherein the tube-like structure (see Yellin, Figure 1A, item 102) is configured to extend around substantially an entire circumference of the annulus (see Yellin, paragraph 0101; Figure 8, the hypotube 802 is configured such that a portion of the hypotube 802 extends around substantially an entire circumference of the annulus).	
	Regarding claim 40, as set forth supra, the combination discloses wherein the tube-like structure is configured to extend around a circumference of a mitral annulus of a mitral valve from proximate an anterior valve leaflet of the mitral valve to proximate a posterior valve leaflet (see Yellin, Figures 15A-C; paragraph 0061; paragraph 0137).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al (US 2018/0161161 A1) in view of Sampson et al (US 2018/0140421 A1).

	Regarding claim 9, Yellin discloses the invention substantially as claimed.
	However, Yellin does not disclose further comprising a first cinch anchor coupled to a first end of the cinch wire and a second cinch anchor coupled to a second end of the cinch wire, opposite the first end of the cinch wire. 
	Sampson teaches an annuloplasty device (see Sampson, paragraph 0006)  further comprising a first cinch anchor (see Sampson, Figure 3A, item 304 “tissue anchors”, item 302 (i.e. first cinch anchor)) coupled to a first end of the cinch wire (Figure 3A, item 306 “tether”) and a second cinch anchor (Figure 3A, item 303) coupled to a second end of the cinch wire (Figure 3A, item 306), opposite the first end of the cinch wire (see Sampson, paragraph 0046, lines 21-29). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Yellin by providing wherein the at least one anchor comprise a first anchor coupled to a first end of the cinch wire and a second anchor coupled to a second end of the cinch wire, opposite the first end of the cinch wire as taught by Sampson because this will cinch the implant and reduce the volume of the ventricle and/or circumference of the valve.  Additionally, a pre-selected level of slack or tension reduction from the peak tension level may be provided by introducing a pre-selected length of tether to the implant after it has been cinched to its hard stop configuration.  Providing a 
pre-selected level of slack may allow the cardiac tissue to contract and expand as the heart beats without injuring or further damaging the cardiac tissue.  The lengths of the anchors along the implant may vary depending on the desired force distribution and/or whether localized areas of additional tissue cinching may be desired (see Sampson, paragraph 0046).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al (US 2018/0161161 A1) in view of Starksen et al (US 2006/0025750 A1) as applied to claim 33, and further in view of Sampson et al (US 2018/0140421 A1).

	Regarding claim 37, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose further comprising a first cinch anchor coupled to a first end of the cinch wire and a second cinch anchor coupled to a second end of the cinch wire, opposite the first end of the cinch wire. 
	Sampson teaches an annuloplasty device (see Sampson, paragraph 0006)  further comprising a first cinch anchor (see Sampson, Figure 3A, item 304 “tissue anchors”, item 302 (i.e. first cinch anchor)) coupled to a first end of the cinch wire (Figure 3A, item 306 “tether”) and a second cinch anchor (Figure 3A, item 303) coupled to a second end of the cinch wire (Figure 3A, item 306), opposite the first end of the cinch wire (see Sampson, paragraph 0046, lines 21-29). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the at least one anchor comprise a first anchor coupled to a first end of the cinch wire and a second anchor coupled to a second end of the cinch wire, opposite the first end of the cinch wire as taught by Sampson because this will cinch the implant and reduce the volume of the ventricle and/or circumference of the valve.  Additionally, a pre-selected level of slack or tension reduction from the peak tension level may be provided by introducing a pre-selected length of tether to the implant after it has been cinched to its hard stop configuration.  Providing a 
pre-selected level of slack may allow the cardiac tissue to contract and expand as the heart beats without injuring or further damaging the cardiac tissue.  The lengths of the anchors along the implant see Sampson, paragraph 0046).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                         
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774